UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1773


ORLY TAITZ,

                 Plaintiff – Appellant,

          and

DEFEND OUR FREEDOMS FOUNDATION,

                 Plaintiff,

          v.

CAROLYN   COLVIN,    Commissioner     of   the   Social   Security
Administration,

                 Defendant – Appellee,

          and

SSA NOTIFY,

                 Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-01878-ELH)


Submitted:    November 21, 2014             Decided:   November 25, 2014


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Orly Taitz, Appellant Pro Se. Molissa Heather Farber, OFFICE OF
THE UNITED STATES ATTORNEY, Allen F. Loucks, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Orly        Taitz     appeals       the   district      court’s      orders

granting summary judgment to Defendant in this action alleging

failure to comply with a Freedom of Information Act request;

denying Taitz’s motion to reconsider; and denying her motion to

reopen and recuse.              We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Taitz v. Colvin, No. 1:13-cv-01878-ELH

(D.   Md.   May    13,    2014;    June     13,   2014;    July    25,    2014).      We

dispense    with        oral    argument     because       the    facts    and     legal

contentions       are    adequately    presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3